166 U.S. 463
17 S.Ct. 996
41 L.Ed. 1179
NATIONAL BANK OF COMMERCEv.CITY OF SEATTLE et al.  SEATTLE NAT. BANK  v.  CITY OF SEATTLE et al.  PUGET SOUND NAT. BANK  v.  CITY OF SEATTLE et al.  WASHINGTON NAT. BANK  v.  COUNTY OF KING et al.
Nos. 223-226.
April 12, 1897.

Harold Preston, for the banks.
John K. Brown, for city of Seattle and others.
A. F. Burleigh, for county of King and others.
Mr. Justice SHIRAS delivered the opinion of the court.


1
The bills of complaint in these cases are substantially of the same legal import, so far as any federal question is concerned, with that considered in the case of First Nat. Bank of Aberdeen v. County of Chehalis, 17 Sup. Ct. 629, in which the opinion of this court has just been de ivered.


2
The only difference that we notice is that, in connection with the allegation that there existed large amounts of taxable moneyed capital owned by resident citizens and invested in interest-bearing loans and securities, there is made the additional allegation that all of said other moneyed capital referred to was all the moneyed capital in the city owned by resident individual citizens, and invested in interest-bearing loans, discounts, and securities, except that invested in incorporated banks located in the city.


3
It is not perceived that this additional allegation calls for any different conclusion than the one reached in the previous case. We are still uninformed whether the moneyed capital left unassessed was, as to any material portion thereof, moneyed capital coming into competition with that of national banks. The averment that the moneyed capital exempted was 'taxable' does not enable us to say that it therefore consisted of investments within the meaning of the term 'moneyed capital' as used in the act of congress.


4
The judgment of the supreme court of Washington is, in each case, affirmed.


5
Mr. Justice HARLAN, Mr. Justice BROWN, and Mr. Justice WHITE dissent.